 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8   ROBERT KESSLER,
                                                         No. 2:21-cv-00537-RSL
 9                                  Plaintiff,
            v.                                           STIPULATION AND ORDER TO
10                                                       EXTEND DEADLINE FOR
     DSB COMMERCIAL PROPERTIES, LLC                      DEFENDANT TO RESPOND TO
11   and OCAMPO PORCAYO, individually,                   COMPLAINT
12                                  Defendants,
13

14
            Plaintiff Robert Kessler (“Plaintiff”) and Defendant DSB Commercial Properties, LLC
15
     (“Defendant”), by and through their undersigned counsel, hereby stipulate to an extension of
16
     the time for Defendant to answer or otherwise respond to the Complaint to June 14, 2021, to
17
     further facilitate the prospect of settlement discussions.
18
            The Parties hereby submit that good cause exists for extension of the time for
19
     Defendant to answer or otherwise respond to the Complaint, as follows.
20
            1.      Plaintiff filed the Complaint on April 21, 2021.
21
            2.      Defendant received the Summons and Complaint on May 6, 2021.
22
            3.      Currently, the parties are engaged in settlement discussions and request that the
23
     deadline for Defendant to respond to the Complaint be extended to June 14, 2021 to facilitate
24

25


       STIPULATION AND ORDER TO EXTEND DEADLINE FOR                              CORR CRONIN LLP
       DEFENDANT TO RESPOND TO COMPLAINT IN RE: ROBERT                      1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
       KESSLER v. DSB COMMERCIAL PROPERTIES, LLC                                   Tel (206) 625-8600
     –1                                                                            Fax (206) 625-0900
 1   such discussions by allowing more time before Defendant undertakes the expense of
 2   preparing a response to the Complaint.
 3

 4          DATED this 24th day of May, 2021.
 5
                                                s/ Todd T. Williams
 6                                              Todd T. Williams, WSBA No. 45032
 7                                              CORR CRONIN LLP
                                                1001 Fourth Avenue, Suite 3900
 8                                              Seattle, Washington 98154-1051
                                                Telephone: (206) 625-8600 Fax: (206) 625-0900
 9                                              E-mail: twilliams@corrcronin.com
10                                              Attorneys for DSB Commercial Properties, LLC
                                                Defendant
11

12
                                                ENABLED LAW GROUP
13
                                                s/ Derek Butz
14                                              Derek Butz, WSBA No. 54240
                                                P.O. Box 18953
15                                              Spokane, Washington 99228
                                                Telephone: 206-445-3961
16                                              Email: DB@Enabledlawgroup.com
17
                                                Attorneys for Plaintiff
18

19

20

21

22

23

24

25


       STIPULATION AND ORDER TO EXTEND DEADLINE FOR                            CORR CRONIN LLP
       DEFENDANT TO RESPOND TO COMPLAINT IN RE: ROBERT                    1001 Fourth Avenue, Suite 3900
                                                                          Seattle, Washington 98154-1051
       KESSLER v. DSB COMMERCIAL PROPERTIES, LLC                                 Tel (206) 625-8600
     –2                                                                          Fax (206) 625-0900
 1

 2                                             ORDER
 3            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 4

 5

 6            Dated this 25th day of May, 2021.

 7

 8                                                HONORABLE ROBERT S. LASNIK
                                                  United States District Judge
 9
      Presented by:
10
     CORR CRONIN LLP
11

12   s/ Todd T. Williams
     Todd T. Williams, WSBA No. 45032
13   1001 Fourth Avenue, Suite 3900
     Seattle, WA 98154
14   Phone: (206) 625-8600
     Fax: (206) 625-0900
15   twilliams@corrcronin.com
16   Attorneys for Defendant
17
     ENABLED LAW GROUP
18
     s/ Derek Butz
19   Derek Butz, WSBA No. 54240
     P.O. Box 18953
20   Spokane, Washington 99228
     Telephone: 206-445-3961
21   Email: DB@Enabledlawgroup.com Attorney for
     Plaintiff
22
     Attorneys for Plaintiff
23

24

25


        STIPULATION AND ORDER TO EXTEND DEADLINE FOR                         CORR CRONIN LLP
        DEFENDANT TO RESPOND TO COMPLAINT IN RE: ROBERT                 1001 Fourth Avenue, Suite 3900
                                                                        Seattle, Washington 98154-1051
        KESSLER v. DSB COMMERCIAL PROPERTIES, LLC                              Tel (206) 625-8600
      –3                                                                       Fax (206) 625-0900
